The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 20, 2014

                                    No. 04-13-00765-CR

                                  Antorr Lamar ALLISON,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR0418
                          Honorable Dick Alcala, Judge Presiding


                                       ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to March 20, 2015. No further extensions will be granted.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court